Citation Nr: 1207728	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to exposure to environmental hazards, and/or associated with an undiagnosed illness. 

2.  Entitlement to an initial evaluation for depression with posttraumatic stress disorder (PTSD) in excess of 10 prior to April 21, 2009, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from September 2004 to October 2005.  He had additional service in the Wisconsin Army National Guard from 1986 through 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In pertinent part of the March 2008 rating decision, the RO granted service connection for depression, NOS, as secondary to a lumbar spine disorder, with a 10 percent evaluation effective December 13, 2007.  An appeal was perfected regarding this initial assigned disability rating.  

In the August 2008 rating decision, the RO denied service connection for asthma.  The appeal as it pertains to this decision includes consideration of the VA undiagnosed illness statute as a potential basis of entitlement.  See 38 U.S.C.A. § 1117 (West 2002). 

In addition to the foregoing rating decisions on appeal, the RO has undertaken action to adjust the level of compensation for service-connected psychiatric disability.  The Veteran's service-connected psychiatric disability was re-characterized as depression with PTSD, and assigned a higher evaluation of 50 percent effective April 21, 2009.   Notwithstanding the increases awarded in disability compensation, the availability of a still higher schedular rating for psychiatric disabilities remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). 

In March 2011, the Veteran and his wife testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript is of record.

In May 2011, the Board remanded the matters on appeal to the Appeals Management Center (AMC) for additional development.  The Board instructed the AMC to ask the examiner who conducted a July 2008 VA examination to provide a supplemental VA medical opinion regarding the etiology of the Veteran's diagnosed asthma.  The Board also instructed the AMC to provide the Veteran with a new VA psychiatric examination to evaluate the current level of severity of his psychiatric disability.  

The issue of entitlement to an increased initial evaluation for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence is against a finding that the Veteran's diagnosed asthma had an onset during his periods of service, or that is otherwise related to his periods of service, to include exposure to environmental hazards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma, to include as attributed to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the Veteran prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in November 2007 that informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In that letter, VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.  The Veteran was also notified of his and VA's respective duties for obtaining evidence, and he was asked to submit evidence and/or information in his possession to the AOJ.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded with a VA examination in July 2008 in conjunction with his claim.  Pursuant to the Board's May 2011 remand directives, a June  2011 supplemental VA medical opinion on the etiology of the Veteran's asthma was obtained from the examiner who conducted the July 2008 VA examination.  The examiner reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination.  The findings contained in that VA examination report as well as the supplemental VA medical opinion are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has complied with the Board's May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.   Service Connection 

The Veteran seeks entitlement to service connection for asthma.  He claims that the onset of asthma is related to his deployment to Iraq while on active duty service in 2004.  Reportedly, he was exposed to environmental hazards, such as dust and sand storms, and he first experienced symptoms of difficulty breathing, chest pain and other symptoms indicative a respiratory disorder while he was deployed.  He also asserts that his disorder is attributed to an undiagnosed illness due to his period of service in Iraq.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for asthma, originally claimed as an upper chest condition.  He contends that his respiratory problems had an onset during his deployment to Iraq in 2004, when he was exposed to environmental hazards.  He also asserts that his disorder is attributed to an undiagnosed illness due to his period of service in Iraq.  

The Board acknowledges that the record contains very few medical records from the Veteran's first period of service in 1986 and while he served in the Wisconsin Army National Guard from 1986 through 2004.  None of the available records indicates any respiratory problems during active service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Moreover, the Veteran does not assert that he developed any respiratory problems prior to his deployment to Iraq in 2004 while on active duty service.   See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 

The service treatment records are inclusive of a February 2005 entry for which the Veteran reported with complaints of sore throat, headache, chills and fever over the prior three days.  There was also difficulty keeping down food.  The assessment was "sinusitis / possible bacterial."  The Veteran was prescribed an antibiotic amongst other medication, and he was placed on a liquid diet for 48 hours. 

Then in August 2005, the Veteran was evaluated for a six-day history of a cough and pain in the chest with coughing up yellow sputum.  It was noted by history that he had sinusitis one to two weeks previously.  The lungs were clear to auscultation and percussion, but there was some dyspnea with inspiration.  The assessment was "bronchitis vs. cold."  The Veteran was prescribed cough syrup amongst other medications. 

On a September 2005 Post-deployment Medical Questionnaire, the Veteran checked the appropriate designation on the questionnaire form for having had "chest pain or pressure," as well as "difficulty breathing" during his deployment.  He also marked that he had been exposed to environmental hazards, such as dust and sand.  The Veteran was medically discharged from service for another disability. 

One month after his separation, the Veteran was afforded a general medical VA examination in November 2005.  While that examination report was conducted in conjunction with different disability claims, it does contain findings relevant to the matter on appeal.  The examination report show that the Veteran reported that he was exposed to sand storms during his deployment and he gave a medical history of chest pain for which he sought medical treatment.  Reportedly, he was given one week off from duty and medication, and his symptoms improved.  The VA examiner noted at that time that she was unsure whether there was a relationship between his reported chest pains and sand storm exposure.  She also noted that none of the service treatment records reflected treatment for chest pains.  On a review of his medical systems, the Veteran denied any current pulmonary-related problems, including shortness of breath, wheezing and cough.  Physical examination of the Veteran's chest revealed no sign of rales or wheezing.  There was evidence of diminished lungs sounds throughout, but the examiner noted that the Veteran's effort "seemed less than adequate."  The examiner concluded that there was no evidence of respiratory distress, cough or wheeze, and repeated pressure to the left chest and breast area did not produce pain and the Veteran denied pain.  

Subsequent VA treatment records starting in 2007 show that the Veteran presented with complaints of dyspnea.  An October 2007 VA pulmonary consultation note shows that the Veteran was referred to the pulmonary clinic for an evaluation for dyspnea.   The Veteran reported a history of breathing problems that had an onset during his deployment in Iraq and that had become progressively worse since then.  The Veteran denied any known history of asthma or chronic obstructive pulmonary disease (COPD), and he denied any use of an inhaler.  A chest CT scan revealed mild nonspecific patchy ground glass opacities in the right upper lung and a large hiatal hernia.  Pulmonary function test results were normal.  Possible etiology included asthma. 

The Veteran underwent a July 2008 VA examination for respiratory disorders, including a chest x-ray and pulmonary function test (PFT) in connection with his physical exam.  A diagnosis of mild asthma, controlled, was given.  The VA examiner further expressed the conclusion that this diagnosis was not related to active military service.  In her stated rationale, the VA examiner indicated that on review of the service treatment records, there was no documentation of treatment for cough, shortness of breath or wheeze.  According to the VA examiner, the Veteran was treated once for possible sinusitis, an acute infection.  The VA examiner also did not find any documentation of treatment for asthma.  Also, indicated was, that based on VA publications, there was inadequate/insufficient evidence to determine whether an association existed between deployment to a war zone and chronic respiratory effects. 

In its May 2011 remand, the Board found that the July 2008 medical opinion fell short of providing a thorough rationale in support of its medical conclusion.   The Board felt that the VA examiner failed to consider the significance, if any, of the August 2005 in-service episode of bronchitis, with dyspnea, in her assessment of the Veteran's service medical history.  

Pursuant to its May 2011 remand directives, a June 2011 supplemental VA medical opinion was obtained from the July 2008 VA examiner, in which, she appropriately considered all relevant medical evidence.  The VA examiner stated that she reviewed the medical evidence of record, including the service treatment records dated in February and August 2005, as well as the findings contained in the post-service treatment records and reports.  The VA examiner found that the service treatment records document an acute process, but there was no evidence of continued symptoms indicative of asthma or any other respiratory disease.  She stated that the findings contained in the November 2005 VA examination report confirm that there was no evidence of any respiratory disease.  The examiner concluded that the mild reactive airway disorder diagnosed in 2008, three years after his separation from service, is not etiologically related to symptoms noted in the February and August 2005 service treatment records.  She further concluded that there was no research or clinical evidence at this time that relates the Veteran's intermittent subjective symptoms to exposure to environmental hazards during his deployment in Iraq.  

The VA examiner then observed that the diagnosis of asthma in 2008 was based on the findings from diagnostic testing.  She noted that the Veteran's asthma is a condition with specific etiology and treatment, and that it is not associated with an undiagnosed illness.  

Based on the foregoing evidence, the Board finds that the preponderance of the lay and medical evidence of record is against a finding that the Veteran's current diagnosed asthma had an onset during his period of service or that it is otherwise related to his period of service. 

Initially, the Board observes that the Veteran is considered a Persian Gulf War Veteran, therefore the provisions of 38 C.F.R. § 3.317 are potentially applicable. However, the Veteran's respiratory symptomatology is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, because his symptomatology has been attributed to a known condition.  In this regard, VA treatment record and July 2008 VA examination report show that the Veteran's respiratory complaints were attributed to a diagnosis of mild asthma.  Since there is a clinical diagnosis of record for the claimed disorder, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection.

Next, the Board turns to the matter of service connection for asthma on a direct basis.  Here, there is no evidence of a chronic respiratory disorder shown during the Veteran's period of service from September 2004 to October 2005.  While the Veteran complained of respiratory-related problems in February 2005, and again in August 2005, his symptomatology, on both of these occasions, was associated with an acute disease process.  There is no indication of record that such respiratory-related problems marked the onset of his current asthma diagnosis, as specifically observed by the VA examiner in the July 2008 VA examination report as well as the June 2011 supplemental medical opinion.  Further, only one month after the Veteran's separation from service, his respiratory system was evaluated as normal and there was no evidence of any respiratory disease process.  Moreover, the Veteran specifically denied any respiratory-related problems at that time.  There is no evidence of a chronic respiratory disorder, including the current diagnosed asthma that manifested during the Veteran's periods of service.  See 38 C.F.R. § 3.303. 

The remaining question is whether the medical evidence supports, or is at least in equipoise as to the Veteran's assertions that his diagnosed asthma is related to his period of service, to include his inservice exposure to environmental hazards.  As discussed below, the Board finds that the preponderance of the lay and medical evidence of record is against such a finding. 

Here, the first medical evidence of any respiratory problems comes almost three years after the Veteran's separation from service.  At that time, the VA treatment records starting in September 2007 show that the Veteran complained of dyspnea, which, after diagnostic testing, was attributed to a diagnosis of mild asthma.  Other than the Veteran's lay assertions that he has suffered from respiratory problems since his deployment in Iraq in 2004, the evidence of record does not show a continuity of symptomatology (or treatment) for respiratory problems until September 2007, almost three years following his separation from service.  

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experienced respiratory problems since his deployment in Iraq.  The Veteran's statement that he experienced respiratory problems since service is competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran is competent to discuss his symptoms, such as shortness of breath, over time.

While lay evidence may establish continuity of symptomatology related to a chronic disease, in order for service connection to be established by continuity of symptomatology, there must be medical evidence that relates the current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). Here, the medical opinion from the VA examiner rules out a relationship between the Veteran's diagnosed asthma and his period of service, including his inservice exposure to environmental hazards.  The probative value of the negative medical opinion from the VA examiner, who examined the Veteran and reviewed the claims folder, outweighs the Veteran's competent lay assertions as to the etiology of his asthma based on continuity of symptomatology.  The VA examiner had access to the entire claims file, including the service treatment records.  There is no contrary medical opinion of record.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's diagnosed asthma had its onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for asthma is denied. 


REMAND

Unfortunately, the Veteran's claim for an increased rating for his psychiatric disability, currently diagnosed as depression and PTSD, must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is afforded to the Veteran, and to ensure the complete record is available for review prior to any decision.

The Board previously remanded this matter in May 2011 to provide the Veteran with a new VA psychiatric examination in order to evaluate the severity of his disability.  While the record reflects that the Veteran was afforded two VA psychiatric examinations, dated in June 2011 and November 2011, those reports contain inconsistent findings and the Board finds that a remand for another examination is needed to clarify findings as to the severity of Veteran's disability.   The Board notes that each of the 2011 VA examiners assigned the Veteran's psychiatric disability a Global Assessment of Functioning (GAF) scaled score of 53 or 55, indicative of "moderate symptoms".  However, both 2011 VA examiners also found that the Veteran was incompetent of managing his benefits, which suggests more severe symptomatology.   

The June 2011 VA examiner specifically stated that he did not assign the Veteran a lower GAF scaled score, because there was no evidence of serious suicidal ideation or inability to keep a job.  That being said, the June 2011 VA examiner had previously noted in the examination report that the Veteran was able to maintain his employment because he was able to work alone and at his own pace.  If the Veteran's place of employment was changed or his work was brought under closer supervision, it is unclear whether the Veteran would still maintain his current employment.  In addition, November 2011 VA examiner specifically stated that the Veteran's difficulty with independent decision making was likely due, in part, to symptoms associated with his depression and PTSD disability.  Regardless of this finding, the November 2011 VA examiner found that the Veteran's depression and PTSD disability was only moderate in nature based on the assigned GAF scaled score.  

Without clarification or explanation, the findings of incompetency by both of the 2011 VA examiners appear to be inconsistent on their face with the findings contained in bodies of those reports, and reflect a greater degree of disability as compared to the GAF scale scores of 53 or 55, only indicative of moderate symptomatology. 

In light of the apparent inconsistencies in the June 2011 and November 2011 VA examination reports, a new VA psychiatric examination is required to better describe or clarify the Veteran's impairment of social and occupational functioning attributable to his service-connected psychiatric disability.  See 38 U.S.C.A. § 5103A(d); Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

Accordingly, the case is REMANDED for the following action:

1. Once all available relevant medical records have been received, arrange with the appropriate VA medical facility or facilities for the Veteran to be afforded VA examinations with appropriate clinicians for the purpose of determining the current severity of his service-connected psychiatric disability.  The RO/AMC should send the claims file to the examiners for review, and each examining clinician should indicate that the claims file was reviewed. 

In the examination report, the examiner should provide diagnoses for each psychiatric disorder found.   The examiner should describe the nature, manifestations, and severity of the Veteran's current service-connected psychiatric disability and the extent to which the Veteran's service-connected disability interferes with social and occupational functioning.  The examiner should assign a Global Assessment of Functioning (GAF) score, and provide a full rationale for the GAF score assigned.  

In providing the requested findings, the VA examiner should also note consideration of the previous VA psychiatric examinations dated from February 2008, June 2011 and November 2011.  The examiner is asked to consider whether the Veteran's psychiatric symptomatology has increased at any point since 2007, and should identify when and what treatment record and/or report demonstrates such an increase. 

The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on their clinical experience, medical expertise, and established medical principles. 

2. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


